Citation Nr: 9914814	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for major depression 
secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose J. Juarbe


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to June 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Dr. Jose J. Juarbe appeared to offer expert testimony on 
behalf of the appellant at a hearing held at the RO on May 
15, 1998.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant has presented a well-grounded claim for 
entitlement to service connection for depression secondary to 
service-connected bronchial asthma.  The appellant is service 
connected for bronchial asthma.  Nelson Rodriguez Nieves, 
M.D., and Dr. Jose J. Juarbe have diagnosed the appellant 
with depression and opined that the appellant's depression is 
due to his bronchial asthma.

Because the appellant has met this burden, the VA has a duty 
to assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Although the records 
reflects that the appellant is treated regularly by Dr. 
Rodriguez, the only medical record from Dr. Rodriguez is a 
July 1996 medical report, which was submitted by the 
appellant in August 1996.  No attempt was made to obtain 
complete medical records from Dr. Rodriguez.

Further, Dr. Juarbe testified at the May 1998 regarding the 
appellant's depression and regarding the severity and origin 
of the appellant's bronchial asthma.  No information was 
provided regarding Dr. Juarbe professional background other 
than that he was a medical expert.

With regard to Dr. Juarbe's medical records, although Dr. 
Juarbe testified at the hearing that he had interviewed the 
appellant, the RO did not obtain medical records from Dr. 
Juarbe; however, the appellant's representative explained at 
the hearing that the appellant had no additional written 
documents to submit.

Accordingly, the case is REMANDED for the following 
additional development:

1.  After securing the necessary 
releases, the RO should obtain medical 
records from Dr. Nelson Rodriguez Nieves.

2.  The RO should obtain the professional 
credentials of Dr. Jose J. Juarbe.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant and his representative are 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





